                                                Entered on Docket
                                                May 10, 2021
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


 1 LAW OFFICE OF WILLIAM J. HEALY
   WILLIAM J. HEALY, #146158
 2 748 Holbrook Pl            The following constitutes the order of the Court.
   Sunnyvale, CA 94087        Signed: May 10, 2021
 3 Telephone: (408) 373-4680
 4 ATTORNEYS FOR
   Ron Ice, Successor to
 5 George Earl Weisel and Angelina Cecilia Weisel (“Debtors”)
                                                 ______________________________________________
 6                                               Stephen L. Johnson
                                                 U.S. Bankruptcy Judge
 7
 8                             UNITED STATES BANKRUPTCY COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                           (San Jose Division)
11   In re:                                           )   Case No. 09-56955
                                                      )
12   George Earl Weisel and Angelina                  )          CHAPTER 13
     Cecilia Weisel,                                  )
13                                                    )
                                                      )
14                          Debtors.                  )
                                                      )
15                                                    )
                                                      )
16
      FINAL ORDER ON VALUATION OF COLLATERAL OF CITIMORTGAGE, INC.
17                         UNDER § 506 AND FRBP 3012
                  (540 Mac Arthur Avenue, San Jose, California 95128)
18
19            On December 17, 2009 this court entered an ORDER AVOIDING LIEN OF
20   CITIMORTGAGE, INC. UNDER § 506 AND FRBP 3012 (Doc#26). The collateral secures a lien
21   against certain property of the Debtors for purposes of this Chapter 13 case. That order was subject
22   to being set aside until the Debtors completed plan payments in this Chapter 13 case. The Debtors
23   having completed plan payments, the court now therefore enters the following final order.
24            The lien of CitiMortgage, Inc. regarding the property commonly known as 540 Mac Arthur
25   Avenue, San Jose, California 95128 and more fully described in Exhibit A hereto, and which was
26   recorded in Santa Clara County on or on or about July 9, 2007 as document no: 19499369
27   (hereinafter the"Lien"), is hereby determined to be entirely, permanently, and for all purposes void
28   and unenforceable.                           .
                                             ***End of Order***

Case: 09-56955      Doc# 63     Filed: 05/10/21       Page -1- 05/10/21 13:44:42
                                                      Entered:                       Page 1 of 3
 1                                   COURT SERVICE LIST
 2
     All ECF Recipients
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 09-56955    Doc# 63   Filed: 05/10/21   Page -2- 05/10/21 13:44:42
                                              Entered:                     Page 2 of 3
 1                                             EXHIBIT “A”
 2   LEGAL DESCRIPTION:
     The land referred to herein is situated in the State of California,
 3   County of Santa Clara, in an Unincorporated Area, and is described as
     follows:
 4
     Lot 330, as laid down, designated and delineated upon that certain Map
 5   entitled, “Tract No. 228 Bradley Manor-Unit No. 3, a portion of the Los
     Coches Rancho in Santa Clara County, California”, which Map was filed
 6   for record in the Office of the Recorder of the County of Santa Clara,
     State of California, on April 23, 1945 in Book 7 of Maps, at pages 52 and 53.
 7
     Tax ID: 277-31-043
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 09-56955     Doc# 63     Filed: 05/10/21    Page -3- 05/10/21 13:44:42
                                                  Entered:                           Page 3 of 3
